Citation Nr: 0837252	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-19 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  He died in November 1983 at the age of 62.  
The appellant is his surviving spouse.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO), 
which denied entitlement to the benefit sought.


FINDINGS OF FACT

1.  The veteran died in November 1983 at the age of 62.

2.  At the time of his death, he was service-connected for 
the following: frostbite residuals of the feet, assigned a 10 
percent disability evaluation; and malnutrition residuals, 
assigned a noncompensable disability evaluation.

3.  The veteran was a prisoner of war (POW) during World War 
II.

4.  The cause of death, as noted on the death certificate, 
was natural causes; he had oat cell carcinoma of the lung.

5.  The veteran's service-connected frostbite and 
malnutrition residuals did not affect his respiratory system.

6.  Oat cell carcinoma of the lung was not present in 
service, nor was it related to his period as a POW.  

7.  The veteran's service-connected frostbite and 
malnutrition residuals did not cause or combine in any way to 
accelerate his death, nor did they render him materially less 
able of resisting the disease process that caused his death.


CONCLUSIONS OF LAW

1.  A respiratory disease, diagnosed as oat cell carcinoma of 
the lung, was not incurred in or aggravated by service, was 
not proximately due to or the result of a service-connected 
disease or injury, and was not etiologically related to his 
POW status.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.307, 3.309(c), 
3.310 (2007).

2.  A disability of service origin did not cause or 
contribute substantially or materially to cause his death.  
38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 Fed. Reg. 23353 
(Apr. 30, 2008).  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In  February 2005, the RO sent the appellant a letter 
informing her of the types of evidence needed to substantiate 
her claim and its duty to assist her in substantiating her 
claim under the VCAA.  This letter informed her that VA would 
assist her in obtaining evidence necessary to support her 
claim, such as records in the custody of a Federal department 
or agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  She 
was advised that it was her responsibility to send medical 
records showing that the cause of the veteran's death was 
related to his service, to include any service-connected 
disorders, or to provide a properly executed release so that 
VA could request the records for her.  

The Board finds that the content of this letter provided to 
the appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  She was advised of her opportunities to 
submit additional evidence.  Subsequently, an April 2007 SOC 
provided her with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  

In addition, it appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is, 
therefore, the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, the 
CAVC has held that § 5103(a) notice must be tailored to the 
claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Id.  

In this case, the notice letter sent to the appellant in 
February 2005, while noting that evidence had to be submitted 
to show that the veteran's cause of death was either related 
to service or to a service-connected disability, did not 
specifically state what conditions had been service-connected 
at the time of the veteran's death.  Therefore, the notice is 
presumed to be in error.  However, the Board finds that this 
error is harmless since this information was included in the 
April 2007 SOC, thus curing the notice defect.  The appellant 
clearly had actual knowledge of what was required to 
substantiate her claim.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The CAVC has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.



II.  Applicable Laws and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Savage, 10 Vet. App. at 495-
96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. 
§ 3.303(b).

Significantly, lay persons are not competent to opine as to 
medical etiology or to render medical opinions.  See Grover 
v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay testimony is competent, however, 
to establish that observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person may provide 
eyewitness account of medical symptoms).  The CAVC has 
emphasized that "symptoms, not treatment, are the essence of 
any evidence of continuity of symptomatology."  Savage, 10 
Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991)).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.")).  Barr v. Nicholson, 20 Vet. App. 528 
(2007).

If a veteran is a former POW and was interned for not less 
than 30 days, certain diseases may be service connected if 
they manifest to a degree of 10 percent or more at any time 
after discharge, even though there is no record of the 
disease during service.  These diseases include avitaminosis, 
beriberi, chronic dysentery, helminthiasis, malnutrition, 
pellagra, any other nutritional deficiency, psychosis, any of 
the anxiety states, depressive neurosis, organic residuals of 
frostbite, post-traumatic osteoarthritis, irritable bowel 
syndrome, peptic ulcer disease, and peripheral neuropathy 
except where directly related to infectious causes.  38 
C.F.R. §§ 3.309(c) (2007).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

III.  Factual Background and Analysis

The undisputed evidence of record establishes that the 
veteran served on active duty from December 1942 to December 
1945 and was a POW during this service.  At the time of his 
death, he was service-connected for the following: frostbite 
residuals of the feet, assigned a 10 percent disability 
evaluation; and malnutrition residuals, assigned a 
noncompensable disability evaluation.

The veteran's death certificate indicated that he had died of 
"natural causes."  He had been diagnosed with oat cell 
carcinoma of the lung in 1982.  He was first admitted to a 
private facility between August 24 and September 6, 1983.  
This noted that he had been well until May 1982, when he 
complained of a painful cough.  A chest x-ray revealed a left 
upper lobe mass.  A percutaneous needle biopsy confirmed the 
presence of oat cell carcinoma.  He was noted to have had a 
long history of smoking.  He had been admitted after 
experiencing a productive cough, shortness of breath, and 
febrile episodes.  

After receiving treatment, he was discharged in stable 
condition.  He was re-admitted from September 12 to October 
3, 1983, with complaints of shortness of breath and a fever.  
He was again admitted between November 17 and 19, 1983 with a 
multiple day history of a fever and watery diarrhea.  He 
received treatment for the diarrhea.  

He was re-admitted on November 21, 1983 with a severe cough, 
dyspnea, poor oral intake, and disorientation.  He was 
thought to have pseudomembranous colitis.  He also had a rash 
that was thought to be disseminated Herpes zoster.  
Aggressive treatment was not recommended due to his 
deteriorated condition; as a consequence, he received only 
supportive care.  He died on November [redacted], 1983.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for the cause of 
the veteran's death has not been established.   Initially, 
there is no suggestion in the record, and the appellant has 
not argued, that his fatal lung cancer began during service. 
The veteran had been service-connected at the time of his 
death for the residuals of malnutrition and frostbite of the 
feet.  

However, there is absolutely no indication in the record that 
these service-connected disorders played any role in his 
death from lung cancer.  The evidence does indicate that the 
veteran had been a POW during World War II; however, the oat 
cell carcinoma that caused his death is not one of the 
diseases that may be presumed to be etiologically related to 
his time as a POW.  Therefore, the cause of his death was not 
incurred in or aggravated by service.  

Next, the appellant maintains that the veteran's mental state 
caused his death.  She argued that VA had failed to take into 
account the extreme deprivations that the veteran had 
undergone as a POW and the debilitating effect that this 
experience had had on his physical condition.  She also 
argued that VA had failed to assist her claim by not 
obtaining a psychological autopsy to determine if a nervous 
condition had been a material factor in the veteran's death.  
However, there is no indication in the objective record that 
he had any nervous conditions (see the June 1982 and August 
1983 VA examinations), and no evidence that would suggest any 
link between a nervous condition and the cancer that 
ultimately resulted in his death.

It is true that the appellant's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.   In the instant case, 
however, the evidence of record does not demonstrate that the 
appellant, who is competent to comment on the veteran's post-
service symptoms, has the requisite expertise to render a 
medical diagnosis or to comment on a question of medical 
causation or aggravation.

Therefore, the Board finds that the evidence of record does 
not support the appellant's claim for service connection for 
the cause of the veteran's death.  As such, the preponderance 
of the evidence is against the claim and the appeal is 
denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


